Citation Nr: 1047123	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-35 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction 
secondary to hypertension.

2.  Entitlement to service connection for depression secondary to 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


REMAND

The Veteran served on active military duty from June 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating determination by the Regional 
Office (RO) in Jackson, Mississippi.  In September 2010, the 
Veteran testified at a Travel Board hearing held before the 
undersigned Acting Veterans Law Judge.  The transcript from that 
hearing has been associated with the claims file and has been 
reviewed.

The issue of entitlement to service connection for 
Parkinson's Disease secondary to hypertension has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The Veteran is seeking service connection for erectile 
dysfunction and depression as secondary to his service-connected 
hypertension.  Service connection was granted for hypertension in 
the May 2008 rating decision.

Of record are several VA examination reports which include 
diagnoses of erectile dysfunction and major depressive disorder.  
The examiners concluded that there was no evidence that these 
disorders were due to the Veteran's service-connected 
hypertension.  However, no examiner sufficiently addresses the 
question of whether the Veteran has additional disability 
resulting from aggravation of these non-service-connected 
disorders by his service-connected hypertension.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. 
§ 3.310 authorizes a grant of service connection not only for 
disability caused by a service-connected disability, but for the 
extent of additional disability resulting from aggravation of a 
non-service-connected disability by a service-connected 
disability).  

Accordingly, a definitive medical opinion on the question of 
whether there has been aggravation of the Veteran's non-service-
connected erectile dysfunction and depression caused by his 
service-connected hypertension is needed.  See 
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

The Board notes that, effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the United States Court of 
Appeals for Veterans Claims (Court) decision in Allen.  The RO 
will need to assess the claim with consideration of the 
regulatory amendment in this appeal.  This is so particularly for 
the regulatory revision that adds a "baseline level of 
severity" requirement for the non-service-connected disability.  
See 38 C.F.R. § 3.310(b) (2010).

In addition, ongoing medical records should also be obtained, 
including from the VA Medical Center (VAMC) in Biloxi, 
Mississippi.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).

On remand, in conjunction with VA's duty to notify, the Veteran 
should also be sent an updated notice letter in regards to the 
claims of service connection for erectile dysfunction and 
depression.  The notice must include the information and evidence 
necessary to substantiate a claim of service connection on a 
secondary basis.

Accordingly, the case is REMANDED for the following actions:

1.  Issue to the Veteran additional notice 
with regard to his claims for service 
connection for erectile dysfunction and 
depression, asserted to be secondary to the 
service-connected hypertension.  Such 
notice should include, in particular, the 
criteria for substantiating a secondary 
service connection claim.  

2.  Also, ask the Veteran to provide any 
medical records, not already in the claims 
file, pertaining to treatment or evaluation 
of his erectile dysfunction and depression 
and to provide the identifying information 
and any necessary authorization to enable 
VA to obtain such evidence on his behalf.  
All pertinent records should be obtained, 
including VA treatment records from the 
Biloxi VAMC.  Document any attempts to 
obtain such records.  If any records are 
unable to be obtained, inform the Veteran 
and request that he obtain and submit them.  
If any records are unavailable, do not 
exist, or further attempts to obtain them 
would be futile, document this in the 
claims file.  See 38 U.S.C.A. § 5103A(b).

3.  Schedule the Veteran for appropriate VA 
examinations in connection with his claims 
of service connection for erectile 
dysfunction and hypertension.  The claims 
file must be made available to each 
physician designated to examine the 
Veteran, and each examination report should 
include discussion of his documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  Each examiner 
should set forth all examination findings, 
together with the rationale for the 
comments and opinions expressed.

Each examiner should then provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), that the Veteran's service-
connected hypertension causes or aggravates 
any diagnosed erectile dysfunction or 
depression.  If the erectile dysfunction or 
depression cannot be regarded as having 
been aggravated by the hypertension, each 
examiner should specifically indicate so 
and provide rationale as to why that is.  
If aggravation is found for either 
disability, the examiner should identify 
the baseline level of severity of the non-
service-connected disability to the extent 
possible.

Note:  The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

4.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the issues on appeal.  If any of the 
benefits sought on appeal remain denied, 
furnish the Veteran and his representative 
an appropriate supplemental statement of 
the case containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence as well as the 
applicable law and regulations considered 
pertinent to the issues remaining on 
appeal.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

